Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a petition to withdraw from issue and a request for continued examination filed on 10/07/2022 for application Number 17/074,059. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 10/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10841830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 20150117342 A1; hereinafter “Loehr”) in view of Damnjanovic et al. (US 20190380153 A1; hereinafter “Damnjanovic”).

Regarding claim 1, Loehr discloses a method comprising:
defining a first scheduling request (SR) resource corresponding to at least one first logical channel having a first logical channel prioritization (LCP) mapping to first radio resources; and a second SR resource corresponding to at least one second logical channel having a second LCP mapping to second radio resources ([0180] there are defined dedicated scheduling request resources that can be used for both low and high priority scheduling requests (= first SR resource), as well as other dedicated scheduling request resources that are restricted to high priority scheduling requests only (= second SR resource); [0181] One implementation of the fourth aspect defines two (or more) cycles for these dedicated scheduling request resources. The first cycle may refer to a e.g. low required priority (= a first scheduling request (SR) resource corresponding to at least one first logical channel having a first logical channel prioritization (LCP) mapping to first radio resources), and the second cycle may refer to a e.g. high required priority (= a second SR resource corresponding to at least one second logical channel having a second LCP mapping to second radio resources). Every n-th periodic resource is assigned to the first low-priority cycle, every m-th periodic resource is assigned to the second high-priority cycle.);
triggering a buffer status report (BSR) in response to data becoming available for the at least one second logical channel that has higher priority than a first logical channel ([0097] A BSR is triggered for events, such as: [0098] Whenever data arrives for a logical channel, which has a higher priority (e.g., a second logical channel with higher priority) than the logical channels whose buffer is non-empty (i.e., whose buffer previously contained data) (e.g., a first logical channel with lower priority).);
triggering an SR for transmission of the BSR, in response to the BSR triggered for the at least one second logical channel ([0147] If the UE has no uplink resources allocated for including a BSR in the transport block when a BSR is triggered, the UE sends a scheduling request (SR) to the eNodeB so as to be allocated with uplink resources to transmit the BSR.);
transmitting the SR via the second SR resource selected based on the at least one second logical channel for which the BSR was triggered ([0180] there are defined dedicated scheduling request resources that can be used for both low and high priority scheduling requests, as well as other dedicated scheduling request resources that are restricted to high priority scheduling requests only; [0181] One implementation of the fourth aspect defines two (or more) cycles for these dedicated scheduling request resources. The first cycle may refer to a e.g. low required priority, and the second cycle may refer to a e.g. high required priority. Every n-th periodic resource is assigned to the first low-priority cycle, every m-th periodic resource is assigned to the second high-priority cycle; the BSR for a high priority channel (= the second logical channel) also has high priority, thus the SR for transmission of the BSR may be transmitted via the second SR resource dedicated for high priority channel.); and 
transmitting the BSR via a second radio resource of the second radio resources ([0193] the user equipment receives an uplink grant message (for transmitting BSR) from the radio base station, including information on uplink resources allocated to the user equipment by the radio base station. The user equipment transmits a buffer status report, and optionally at least part of the data in the transmission buffer, to the radio base station, using the allocated uplink resources included in the uplink grant message.).
But Loehr does not explicitly disclose (a) receiving, by a wireless device, indications of: a first scheduling request (SR) resource corresponding to at least one first logical channel having a first logical channel prioritization (LCP) mapping to first radio resources; and a second SR resource corresponding to at least one second logical channel having a second LCP mapping to second radio resources; and (b) triggering an SR for transmission of the BSR, in response to the first radio resource not meeting the second LCP mapping configured for the at least one second logical channel for which the BSR was triggered.
However, in the same field of endeavor, Damnjanovic discloses receiving, by a wireless device, indications of: a first scheduling request (SR) resource corresponding to at least one first logical channel having a first logical channel prioritization (LCP) mapping to first radio resources; and a second SR resource corresponding to at least one second logical channel having a second LCP mapping to second radio resources ([0062] In 5G NR networks, UEs may be configured to handle multiple different numerologies. The base stations may be able to control which logical channels can be mapped to which numerology or numerologies…Each numerology has different service characteristics that are beneficial to the type of traffic intended. Thus, LCP may be executed separately for each numerology; [0069] a mapping may be defined for the UE to specifically request resource allocation using the numerology associated with the logical channel that the data is intended for. For example, data arrival on a specific radio bearer mapped to specific logical channel and numerology implies that the UE should trigger either the random access procedure, scheduling request, or SI procedures with the corresponding numerology; [0070] and Fig. 5: At 500, gNB 105z sends an RRC SR configuration message (= the one or more messages) that allocates resources for PUCCH (= SR resource) for data associated with different logical channels and multiple numerologies (indicates receiving indications of a first SR resource for at least one first logical channel and a second SR resource for at least one second logical channel).); and 
triggering an SR in response to the first radio resource not meeting the second LCP mapping configured for the at least one second logical channel ([0069]The base station may have configured the UE for SRs in previously communicated RRC messages. Thus, when the new data triggers the SR, the UE may already have a valid PUCCH resource for transmitting the SR. However, if no resources have been allocated for the PUCCH, the UE will initiate the random access procedure to obtain new resource allocation for the uplink transmission. However, if a UE is performing eMBB communications (indicates having received at least one first uplink grant with a first radio resource of the first radio resources corresponding to the first logical channel) and URLLC data arrives (corresponding to the second logical channel), a SR to the base station for new eMBB resources would not be adequate for the uplink transmission of URLLC data; this indicates triggering of a new SR when the first radio resource (for eMBB) not meeting the second LCP mapping configured for the at least one second logical channel (URLLC).). A skilled artisan would have been able to apply this teaching to derive triggering an SR for transmission of the BSR, in response to the first radio resource not meeting the second LCP mapping configured for the at least one second logical channel for which the BSR was triggered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loehr based on the teaching from Damnjanovic to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide indications of scheduling request (SR) resources corresponding to logical channels having logical channel prioritization (LCP) mapping to radio resources, and to enable triggering an SR for transmission of the BSR, in response to the first radio resource not meeting the second LCP mapping configured for the at least one second logical channel for which the BSR was triggered.

Regarding claim 2, Loehr and Damnjanovic disclose the limitations of claim 1 as set forth, and Loehr further discloses in response to the transmitting the SR, receiving a second uplink grant indicating the second radio resource of the second radio resources ([0193] the user equipment receives an uplink grant message (for transmitting BSR) from the radio base station, including information on uplink resources (= transmission parameters) allocated to the user equipment by the radio base station. The user equipment transmits a buffer status report, and optionally at least part of the data in the transmission buffer, to the radio base station, using the allocated uplink resources included in the uplink grant message.)..  

Regarding claim 3, Loehr and Damnjanovic disclose the limitations of claim 2 as set forth, and Loehr further discloses wherein the second uplink grant comprises transmission parameters for the transmission of the BSR ([0071] L1/L2 control signaling for uplink grants is sent on the DL component carrier that is linked with the uplink component carrier or on one of the several DL component carriers, if several DL component carriers link to the same UL component carrier. [0072] The Transport Format, the user equipment should use for the transmission. This can be the transport block size of the data (payload size, information bits size), the MCS (Modulation and Coding Scheme) level, the Spectral Efficiency, the code rate, etc. This information (usually together with the resource allocation (e.g. the number of resource blocks assigned to the user equipment)) allows the user equipment (transmitter) to pick the information bit size, the modulation scheme and the code rate in order to start the modulation, the rate-matching and the encoding process.).  

Regarding claim 4, Loehr and Damnjanovic disclose the limitations of claim 1 as set forth, and Damnjanovic further discloses wherein: the at least one first logical channel corresponds to one or more first transmission durations up to a first value; and the at least one second logical channel corresponds to one or more second transmission durations up to a second value ([0026] The scalable numerology of the 5G NR facilitates scalable TTI for diverse latency and quality of service (QoS) requirements. For example, shorter TTI may be used for low latency and high reliability, while longer TTI may be used for higher spectral efficiency; [0059] Three major use cases identified for 5G NR networks includes enhanced mobile broadband (eMBB) (corresponding to the first logical channel which corresponds to a longer TTI which is equivalent to a transmission duration up to a first value), which enhances data capacity and throughput; massive machine type communications (mMTC), which provides improved link budgets, low device complexity, and long battery life within a highly dense deployment; and ultra-reliable low latency communications (URLLC) (corresponding to the second logical channel that needs shorter TTI which is equivalent to a transmission duration up to a second value), which provides high reliability (low packet error rate) and low latency.)..  

Regarding claim 5, Loehr and Damnjanovic disclose the limitations of claim 1 as set forth, and Damnjanovic further discloses wherein the at least one first logical channel and the at least one second logical channel are for data transmission to a same base station ([0071] For example, at 507, UE 115z receives additional data for the previous logical channel communications associated with the first numerology…UE 115z multiplexes the data for the logical channel associated with the first numerology onto the data channel (PUSCH) with resources allocated for the logical channel associated with the second numerology; Fig. 5, step 508, shows that Numerology 1 UL data (corresponding to the first logical channel) multiplexed with Numerology 2 data (corresponding to the second logical channel) on a PUSCH sent from the UE 115z to the same base station gNB 105z.).   

Regarding claim 8, Loehr and Damnjanovic disclose the limitations of claim 1 as set forth above, and Damnjanovic further discloses receiving indications of: the at least one first logical channel corresponding to a first SR configuration; and the at least one second logical channel corresponding to a second SR configuration ([0070] and Fig. 5: At 500, gNB 105z sends an RRC SR configuration message that allocates resources for PUCCH for data associated with different logical channels and multiple numerologies; this indicates allocating SR resources for each logical channel and that he at least one first logical channel corresponds to the first SR configuration; and the at least one second logical channel corresponds to the second SR configuration)).  

Regarding claim 9, Loehr and Damnjanovic disclose the limitations of claim 1 as set forth above, and Damnjanovic further discloses wherein the at least one first logical channel corresponds to a first quality of service requirement and the at least one second logical channel corresponds to a second quality of service requirement ([0026] The scalable numerology of the 5G NR facilitates scalable TTI for diverse latency and quality of service (QoS) requirements. For example, shorter TTI may be used for low latency and high reliability, while longer TTI may be used for higher spectral efficiency; [0059] Three major use cases identified for 5G NR networks includes enhanced mobile broadband (eMBB) (corresponding to the first logical channel which corresponds to a longer TTI for a first QoS requirement), which enhances data capacity and throughput; massive machine type communications (mMTC), which provides improved link budgets, low device complexity, and long battery life within a highly dense deployment; and ultra-reliable low latency communications (URLLC) (corresponding to the second logical channel that needs shorter TTI for a second QoS requirement), which provides high reliability (low packet error rate) and low latency; thus the at least one first logical channel (eMBB) corresponds to a first QoS requirement and the at least one second logical channel (URLLC) corresponds to a second QoS requirement).

Regarding claim 10, Loehr and Damnjanovic disclose the limitations of claim 2 as set forth above, and Damnjanovic further discloses receiving indications of a first cell being an allowed serving cell for the at least one first logical channel, wherein the second uplink grant indicates transmission of the BSR via the first cell ([0028] and Fig. 1: A base station may be a station that communicates with the UEs and may also be referred to as next generation NodeB (gNB)…In 3GPP, the term "cell" can refer to this particular geographic coverage area of a base station and/or a base station subsystem serving the coverage area, depending on the context in which the term is used; [0070] and Fig. 5: At 500, gNB 105z (providing coverage in the first cell) sends an RRC SR configuration message (= the one or more messages) that allocates resources for PUCCH for data associated with different logical channels and multiple numerologies (including SR resources for the first logical channel and the second logical channel)…At 505, gNB 105z sends the uplink grant for the logical channel associated with the second numerology; Fig. 5 shows that transport blocks transmitted at step 508 include Numerology 1 UL data (corresponding to the first logical channel) multiplexed with Numerology 2 data (corresponding to the second logical channel) on a PUSCH sent from the UE 115z to gNB 105z via the first cell.). 
Claims 11-15 and 18-19 are rejected on the same grounds set forth in the rejection of claims 1-5 and 8-9, respectively. Claims 11-15 and 18-19 recite similar features as in claims 1-5 and 8-9, respectively, from the perspective of a wireless device. Loehr further discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform the recited functions ([0201], [0209]-[0211], [0213], [0218], [0299]: processor, memory). Damnjanovic also discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform the recited functions ([0064] and Fig. 2: UE 115 with processors 258, 264, 266, and 280; memory 282).

Claim 20 is rejected following the same rationale as set forth in the rejection of claims 1 and 11. Claim 20 recites similar and corresponding features from the perspective of a system comprising a wireless device and a base station. Damnjanovic further discloses a system comprising: a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to perform the recited functions ([0034] and Fig. 2: base station 105 with processors 220, 230, 238, and 240; memory 242); and a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to perform the recited functions ([0064] and Fig. 2: UE 115 with processors 258, 264, 266, and 280; memory 282). Loehr also discloses a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to perform the recited functions ([0201], [0209]-[0211], [0213], [0218], [0299]: processor, memory).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Damnjanovic and further in view of Quan et al. (US 20180070378 A1; hereinafter “Quan”).

Regarding claim 6, Loehr and Damnjanovic disclose the limitations of claim 1 as set forth above. But do not disclose receiving indications of: a first SR configuration index for a first SR configuration corresponding to the first SR resource; and a second SR configuration index for a second SR configuration corresponding to the second SR resource.
However, in the same field of endeavor, Quan discloses receiving indications of: a first SR configuration index for a first SR configuration corresponding to the first SR resource; and a second SR configuration index for a second SR configuration corresponding to the second SR resource ([0004] When sending the SR, the UE may use an SR resource configured by the eNB. The eNB may send a configuration parameter that is used to configure an SR resource, so as to indicate the UE an SR resource available to the UE, a period of the SR resource, a subframe offset, a maximum quantity of sending times, an SR prohibit timer, and the like; the configuration parameter may correspond to a configuration index).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loehr and Damnjanovic as applied to claim 1, by applying the above teaching from Quan to derive the limitations of claim 6, because the modification predictably uses prior art elements according to their established functions. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify configurations corresponding to the SR resources.

Regarding claim 7, Loehr, Damnjanovic, and Quan disclose the limitations of claim 6 as set forth above, and Quan further discloses wherein: the first SR configuration indicates one or more first SR prohibit timer values and one or more first SR transmission counter values; and the second SR configuration indicates one or more second SR prohibit timer values and one or more second SR transmission counter values ([0004] When sending the SR, the UE may use an SR resource configured by the eNB. The eNB may send a configuration parameter that is used to configure an SR resource, so as to indicate the UE an SR resource available to the UE, a period of the SR resource, a subframe offset, a maximum quantity of sending times (= SR transmission counter values), an SR prohibit timer, and the like; [0214] The configuration parameter sent by the base station 101 may further include: a threshold length of a first timer; [0215] The first timer may avoid a case in which the terminal 102 frequently sends the scheduling request without receiving uplink scheduling; each SR configuration corresponds to a particular channel).

Claims 16-17 are rejected on the same grounds set forth in the rejection of claims 6-7, respectively. Claims 16-17 recite similar features as in claims 6-7, respectively, from the perspective of a wireless device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dinan et al. (US 20160365959 A1) – Receiving, by a wireless device, an RRC message comprising configuration parameters of scheduling request (SR) resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471